DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "light detecting cones" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Does the applicant mean the receiving cones? Correction is required.
Claim 13 recites the limitation "light detecting cones" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Does the applicant mean the receiving cones? Correction is required.
Any dependent claim not explicitly rejected above also stands as rejected under 35 USC 112(b), by virtue of their dependence on at least Claims 1 and 13, thereby containing all the limitations of the claims on which they depend.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 13, and 15-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Erdtmann (US 2015/0346086 A1).
Regarding Independent Claim 1, Erdtmann discloses a covered chamberless particulate detector for optically detecting particulates (Fig. 2B, abstract, [0103]), the covered chamberless particulate detector comprising:
one or more optical emitters (500, 502) disposed on the chamberless detector (Fig. 2B) and configured to emit light directed away from the one or more optical emitters within one or more emitting cones ([0095]);
one or more optical sensors (106, 400) disposed on the chamberless detector (Fig. 2B) and configured to detect light directed within a receiving cone toward the one or more optical sensors within one or more receiving cones ([0097]); and
a protective cover (housing 120 and optical element 220) disposed on the chamberless detector, the protective cover having a plurality of apertures configured to permit fluid communication and light transmission between an outside region and an inside region (between 120 and 220, see Fig. 2B),
wherein the one or more light detecting cones intersects the one or more light emitting cones thereby forming two or more sensing volumes ([0055]), at least one of the two or more sensing volumes located in the inside region (directly over at least one of the one or more light detectors, [0054], [0061], [0073], [0080], [0103]), and at least one of the two or more sensing volumes located in the outside region (abstract, [0055], the first and sampling volumes may be substantially the same or may be different, [0074]),
wherein the one or more optical sensors generates a signal in response to a sensing event caused by a particulate within at least one of the two or more sensing volumes ([0024], [0100]).
Erdtmann discussed throughout the text detection volumes outside the housing (abstract, [0003]-[0007], [0100]). The examiner believes that the discussion of [0103] is sufficient to explain the sensing volumes being in the inside region and the outside region, i.e. by deflecting the trajectories of the emitted beams shifts the position and/or size of the sampling volume(s) defined by the emitted beams such that it is more closely overhead (i.e., disposed more directly over) the proximity sensor 106. Combined with the discussion that the sampling volumes may be substantially the same or may be different ([0074]). However, for the purpose of completeness, if not immediately apparent, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use sampling volumes located in the inside region and the outside region in order to increase the sensitivity of the smoke detector to particles inside the sampling volume ([0103]).
Regarding Claim 2, Erdtmann discloses the covered chamberless particulate detector of claim 1, wherein the one or more optical emitters comprises two optical emitters, each configured to emit a different wavelength of light (red light emitter 500 and blue light emitter 502, [0095], also see [0094] for wavelength discussion).
Regarding Claim 3, Erdtmann discloses the covered chamberless particulate detector of claim 1, wherein the one or more optical sensors comprises two optical sensors, each configured to detect a different wavelength of light ([0096]-[0097]).
Regarding Claim 4, Erdtmann discloses the covered chamberless particulate detector of claim 1, wherein the protective cover comprises a material that has a transparency of at least 40% (may include or consist essentially of, e.g., plastic and/or glass, [0095], may contain an optical element such as a lens, prism, mirror, and/or grating, [0007]).
Regarding Claim 5, Erdtmann discloses the covered chamberless particulate detector of claim 1, wherein the plurality of apertures are configured in a geometrical pattern selected from the group consisting of: parallel latitudes and meridian longitudes (Fig. 2B). 
Regarding Claim 7, Erdtmann discloses the covered chamberless particulate detector of claim 1, wherein the protective cover comprises a material that is selected from the group consisting of: glass, plastic, polymer, fiberglass, resin, and metal (may contain an optical element such as a lens, prism, mirror, and/or grating, [0007], may include or consist essentially of, e.g., plastic and/or glass, [0095]).

Regarding Independent Claim 13, Erdtmann discloses a method for optically detecting particulates (by means of the device of Fig. 2B, abstract, [0103]), the method comprising:
providing a protective cover disposed on a chamberless detector (housing 120 and optical element 220),
permitting, via a plurality of apertures through the protective cover (between 120 and 220, see Fig. 2B), fluid communication and light transmission between an outside region and an inside region formed by the protective cover and the chamberless detector (property of air);
emitting, via one or more optical emitters disposed on a chamberless detector (500, 502), light directed away from the one or more optical emitters within one or more emitting cones ([0095]);
detecting, via one or more optical sensors disposed on the chamberless detector (106, 400), light directed within a receiving cone toward the one or more optical sensors within one or more receiving cones ([0097]); and
wherein the one or more light detecting cones intersects the one or more light emitting cones thereby forming two or more sensing volumes ([0055]), at least one of the two or more sensing volumes located in the inside region (directly over at least one of the one or more light detectors, [0054], [0061], [0073], [0080], [0103]), and at least one of the two or more sensing volumes located in the outside region (abstract, [0055], the first and sampling volumes may be substantially the same or may be different, [0074]); and
generating, via the one or more optical sensors, a signal in response to a sensing events caused by a particulate within at least one of the two or more sensing volumes ([0024], [0100]).
Erdtmann discussed throughout the text detection volumes outside the housing (abstract, [0003]-[0007], [0100]). The examiner believes that the discussion of [0103] is sufficient to explain the sensing volumes being in the inside region and the outside region, i.e. by deflecting the trajectories of the emitted beams shifts the position and/or size of the sampling volume(s) defined by the emitted beams such that it is more closely overhead (i.e., disposed more directly over) the proximity sensor 106. Combined with the discussion that the sampling volumes may be substantially the same or may be different ([0074]). However, for the purpose of completeness, if not immediately apparent, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use sampling volumes located in the inside region and the outside region in order to increase the sensitivity of the smoke detector to particles inside the sampling volume ([0103]).
Regarding Claim 15, Erdtmann discloses the method of claim 13, wherein the protective cover comprises a material that has a transparency of at least 90% (may include or consist essentially of, e.g., plastic and/or glass, [0095], may contain an optical element such as a lens, prism, mirror, and/or grating, [0007]).
Regarding Claim 16, Erdtmann discloses the method of claim 13, wherein the one or more optical emitters comprises two optical emitters, each configured to emit a different wavelength of light (red light emitter 500 and blue light emitter 502, [0095], also see [0094] for wavelength discussion).
Regarding Claim 17, Erdtmann discloses the method of claim 13, wherein the one or more optical sensors comprises two optical sensors, each configured to detect a different wavelength of light ([0096]-[0097]).
Regarding Claim 18, Erdtmann discloses the method of claim 13, wherein the sensing event is caused by light scattered by the particulate ([0006], [0008], [0094], [0100], [0109]).
Regarding Claim 19, Erdtmann discloses the method of claim 13, wherein the sensing event is caused by light fluoresced by the particulate (using any wavelength or wavelength band in the electromagnetic spectrum, including, without limitation, visible light, ultraviolet radiation, and infrared radiation and its illumination intensity, [0082], so capable of sensing event is caused by light fluoresced by the particulate. Note that inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as obvious over Erdtmann (US 2015/0346086 A1).
Regarding Claim 8, Erdtmann discloses the covered chamberless particulate detector of claim 1; however, it is silent regarding, wherein an inside surface of the protective cover has a reflectivity that is less than 4%. 
Erdtmann discloses that the window may contain an optical element such as a lens, prism, mirror, and/or grating ([0007]) and may include or consist essentially of, e.g., plastic and/or glass, [0095]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to optimize the reflectivity of the inside surface of the protective cover and arrive at the claim limitation. This is because the reflectivity is a result dependent variable. Having an inside surface of the protective cover that has a specific reflectivity range (i.e. less than 4%) is a result dependent variable because the by varying the reflectivity, one changes the amount of light reflected back and consequently also the detection sensitivity.
Therefore, because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus, optimization of the claim would be obvious to one of ordinary skill in the art. 

Claims 6, 9-12, and 14 are rejected under 35 U.S.C. 103 as obvious over Erdtmann (US 2015/0346086 A1) in view of Kadwell (US 2008/0018485 A1).
Regarding Claim 6, Erdtmann discloses the covered chamberless particulate detector of claim 1; however, it is silent regarding, wherein a ratio of a surface area of the apertures to a total surface area of the protective cover is at least 40%.
Kadwell teaches the relation between aperture size and detection sensitivity in an optical particle detector ([0127]-[0128]). 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to optimize the aperture size and arrive at the claim limitation. This is because the aperture size is a result dependent variable. Having a ratio of a surface area of the apertures to a total surface area of the protective cover of at least 40% is a result dependent variable because the by varying aperture size one changes the detection sensitivity.
Therefore, because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus, optimization of the claim would be obvious to one of ordinary skill in the art. 
Regarding Claim 9, Erdtmann discloses the covered chamberless particulate detector of claim 1; however, it is silent regarding it further comprising a protective cover rim, the protective cover rim disposed on the protective cover in a region where the protective cover matingly attaches to the chamberless detector.
Kadwell discloses a covered chamberless particulate detector (abstract, Fig. 1), where the protective cover (aesthetic cover 135) matingly attaches to the chamberless detector within a bracket 105 for attaching to the desired support (Fig. 1, [0042]).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention to have a protective cover rim, disposed on the protective cover in a region where the protective cover matingly attaches to the chamberless detector for facilitaqting attachment, providing additional protection and for attaching to the desired support.
Regarding Claim 10, the combination of Erdtmann and Kadwell discloses the covered chamberless particulate detector of claim 9; however, it is silent regarding it further comprising a plurality of protective cover rim apertures disposed on the protective cover rim, the protective cover rim apertures configured to receive a connector for attaching the protective cover to the chamberless detector.
Kadwell discloses the use of connections such as pins or sockets integral to the smoke cage and, or, sounder or may comprise flexible wiring and, or, a connector for attachment and/or electrical connections ([0044], [0052], also visible on 105 of Fig. 1) and in order to place it closer to the circuit board ([0081]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention for the rim to comprise a plurality of protective cover rim apertures disposed on the protective cover rim, the protective cover rim apertures configured to receive a connector for attaching the protective cover to the chamberless detector for attachment and/or electrical connections as well as closeness of connections.
Regarding Claim 11, the combination of Erdtmann and Kadwell discloses the covered chamberless particulate detector of claim 9, wherein the sensing event is caused by light scattered by the particulate (Erdtmann, [0006], [0008], [0094], [0100], [0109]).
Regarding Claim 12, the combination of Erdtmann and Kadwell discloses the covered chamberless particulate detector of claim 9, wherein the sensing event is caused by light fluoresced by the particulate (Erdtmann discloses using any wavelength or wavelength band in the electromagnetic spectrum, including, without limitation, visible light, ultraviolet radiation, and infrared radiation and its illumination intensity, [0082], so capable of sensing event is caused by light fluoresced by the particulate. Note that inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

Regarding Claim 14, Erdtmann discloses the method of claim 13; however, it is silent regarding, wherein a ratio of a surface area of the plurality of apertures to a total surface area of the protective cover is at least 97%.
Kadwell teaches the relation between aperture size and detection sensitivity in an optical particle detector ([0127]-[0128]). 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to optimize the aperture size and arrive at the claim limitation. This is because the aperture size is a result dependent variable. Having a ratio of a surface area of the apertures to a total surface area of the protective cover is at least 97% is a result dependent variable because the by varying aperture size one changes the detection sensitivity.
Therefore, because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2008/0258925 A1 discloses a covered chamberless particulate detector (Figs. 1-3) comprising:one or more optical emitters disposed on the chamberless detector (Fig. 1, 5, Fig. 3, 5.1, 5.2, 5.3), configured to emit one or more emitting cones of light (Fig. 1, 50, [0013], [0015]); one or more optical sensors disposed on the chamberless detector (Fig. 1, 6, Fig. 3, 6.1, 6.2, 6.3), defining one or more receiving cones (Fig. 1, 60, [0013], [0015]); and a protective cover defining an inside region and an outside region, the protective cover disposed on the chamberless detector (4, [0013], [0015]); the protective cover having a plurality of apertures therethrough (Fig. 2 in view of Fig. 1), the apertures configured to permit fluid communication and light transmission between an outside region and an inside region (Fig. 2 in view of Fig. 1); wherein the one or more light detecting cones intersects the one or more light emitting cones thereby forming two or more sensing volumes, at least one of the two or more sensing volumes located in the outside region (Fig. 1, 7, Fig. 2, 7.1, 7.2, 7.3 abstract, [0013], [0015]); and each of the one or more optical sensors generates a signal in response to a sensing event caused by a particulate within at least one of the two or more sensing volumes ([0013], [0015]).
US 2007/0097366 A1 discloses a covered chamberless particulate detector (Fig. 1a, 100) operating in a similar manner as the one currently claimed in which “the optical signal may be fluorescence, absorption, transmission, reflectance, and/or scattering. For ease of description, the optical signals 154, 254 will be described herein as being fluorescent in nature” ([0027]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIOLETA A PRIETO/Examiner, Art Unit 2877